Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
v. : NO. 3:19-CR-9
BRUCE EVANS, SR. and : JUDGE A. RICHARD CAPUTO

BRUCE EVANS, JR.
ORAL ARGUMENT REQUESTED

 

DEFENDANTS BRUCE EVANS, SR.’S REPLY BRIEF IN SUPPORT
OF MOTION FOR DISCOVERY AND BRADY/GIGLIOI MATERIAL

 

Government Has No Expert Testimony

The United States has provided the defense with no expert reports or expert
witness qualifications. See Fed. R. Crim. P. 16(a)(1)(F&G). Therefore, it is
assumed the Government has no expert witnesses it intends to present at trial.

The Criminal Charges and The Exculpatory Value
(e.g., Materiality) of The Suppressed Evidence under Brady

Bruce Evans Sr., Defendant, (Mr. Evans) is charged in the Indictment with
criminally operating the Greenfield Township Sewer Authority (GTSA) sewer
plant in violation of National Pollution Discharge Elimination Systems (NPDES)

permit. Mr. Evans is innocent of these charges and asserts that the Government is
Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 2 of 9

suppressing evidence of his innocence. Specifically, Mr. Evans never operated the
GTSA plant, he has never been an operator of any sewer plant, and he never
trained, qualified or became licensed by anyone to operate a sewer plant. Mr.
Evans was at all times the business manager which meant that he sent out bills,
received customers’ payments, and authorized (with sewer Board approval where
appropriate) expenses. Joseph Sheposh, David Klepadlo and Thomas Randt have
said that Mr. Evans was never the operator. Twenty years of records from the
Pennsylvania Department of Environmental Protection (DEP) will confirm Mr.
Evans has never been the operator. Attached hereto are examples of the DEP’s
clear understanding that Bruce Evans was not the operator. The first example is a
letter from the DEP on July 13, 2011 to “Mr. Bruce Evans, Manager.” See Exhibit
“A” attached. The second example is a letter from David Klepadlo on February
25, 2008 to the DEP saying, “Please be advised that I will be the Operator of
Record for the Greenfield Township Sewer Authorities Waste Water Treatment
Plan.” See Exhibit “B” attached hereto. The third example is a letter from David
Klepadlo of November 28, 2008 to the DEP saying, inter ala, that Joseph Sheposh
also will serve as an operator for the GTSA. See Exhibit “C” attached hereto.
Evidence that Mr. Evans was not an operator and has no knowledge of the contents

of the permit exculpates Mr. Evans since one cannot criminally operate a plant if
Z
Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 3 of 9

one does not operate the plant, and one cannot knowingly violate the terms of a
permit when one does not know its terms.

The Third Circuit recognized that the “rule laid out in Brady requiring
disclosure of exculpatory evidence applies both to materials going to the heart of
the defendant’s guilt or innocence and to materials that might well alter the jury’s
judgment of a crucial prosecution witness.” United States v. Higgs, 713 F.2d 39, 42
(3d Cir. 1993).

The government violates its duties under Brady if it suppresses evidence
that, if disclosed, would have had a reasonable probability of changing the
outcome of the proceedings. United States v. Coppa, 207 F.3d 132, 144 (2™ Cir.
2001). The prosecutor will have violated a constitutional duty where the
prosecutor fails to disclose exculpatory and impeachment material as it denies the
defendant the right to a fair trial. Jd. at 141. The prosecutor has a responsibility to
gauge the likely effect of evidence the defendant asserts is exculpatory. Kyles v.
Whitley, 514 U.S. 419, 437 (1995).

In the case at bar, it behooves the prosecution to provide the defense with

the statements requested as they are exculpatory.' The production in advance of

 

! Unlike in Higgs, 713 F.2d at 44-45, where there was concern about the possibility of violence to the
witnesses in early disclosure, no such concern exists in the instant matter.

2
Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 4 of 9

trial will avoid delay of trial, and, therefore, the unnecessary exhaustion of

valuable judicial resources such as jurors’ time.

Government Must Turn Over Brady Material
The Federal Bureau of Investigation (FBI) and Environmental Protection
Agency (EPA) conducted a lengthy (several years) investigation of the GTSA, and
Mr. Evans in particular, over a period of years. As the Government investigated
several theories of prosecution against Mr. Evans, however, the efforts came up
short. Several of the steps of the Government’s investigation created several

Brady-producing events. They are explained below.

Thomas Randt’s Exculpatory Statements

First, the Government believed Mr. Evans was accepting bribes in exchange
for accepting waste from a fracking hauler. The Government assumed incorrectly
that Mr. Evans accepted fracking water into the GTSA in exchange for cash. After
interviewing the hauler-Thomas Randt-the Government found out that not only
was Mr. Evans not taking bribes, he wasn’t taking fracking water. Mr. Evans was
taking household waste water—not fracking water-which was permissible for the
Authority to accept. Mr. Evans reported the entire arrangement to GTSA Board,

and the GTSA charged fees for accepting this waste. Mr. Randt was interviewed
4
Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 5 of 9

more than once by the FBI agents in this case. Mr. Randt affirmatively told the
agents that Mr. Evans never took bribes or anything of value. Mr. Randt said that
Mr. Evans did nothing illegal with respect to the management of the GSTA. Mr.
Randt said that Mr. Evans was the manager, not the operator of the GTSA. Mr.
Randt’s statements to the prosecution are not Jencks. Mr. Randt’s statements
exculpate Mr. Evans and, therefore, are Brady material which should be turned
over to the defense. The Government’s failure to disclose this information is a due

process violation.

Joseph Sheposh’s Exculpatory Statements

Second, the Government believed that Mr. Evans participated in an effort to
conceal the failure of the operator of the GTSA to sample and test the contents of
the GTSA as required by permit. Instead of catching Mr. Evans falsifying data, the
Government caught Joseph Sheposh doing so. Importantly, the Government
interviewed Joseph Sheposh and learned that Mr. Evans did not know anything
about the falsification of records or the operator’s failure to properly adhere to the
permit. Mr. Sheposh said that he and Mr. Klepadlo were the operators of the
GTSA, and he said that Mr. Evans was never the operator. Mr. Sheposh said that

Mr. Evans was the manager for the twenty years of the GTSA’s existence. Mr.
Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 6 of 9

Sheposh’s statements to the Government are not Jencks. They are exculpatory and
are Brady material which should be produced to the defense. Failure to disclose

this information is a due process violation by the Government.

David Klepadlo’s Exculpatory Statements

Third, the Government went to David Kelpadlo’s home and business to
execute a search warrant. Upon arrival agents offered to not pursue criminal
charges against Mr. Klepadlo if he were willing to conduct a recorded telephone
call with Mr. Evans. Mr. Klepadlo refused the agents’ demands, and told the
agents Mr. Evans had done nothing wrong. Mr. Klepadlo said that Mr. Evans was
the manager, never the operator of the GTSA. Mr. Klepadlo’s statements to the
Government are not Jencks. They are exculpatory and are Brady material which
should be produced to the defense. Failure to disclose this information is a due

process violation by the Government.

Joseph Sheposh’s Agreement with The Government
Fourth, Mr. Sheposh has cooperated with the Government in the criminal
investigation of the GTSA, Mr. Evans, and Mr. Klepadlo. Mr. Sheposh admitted
to falsifying records related to the sampling and testing of the sewer plant. If the

Government has offered any assurances of leniency or reached an agreement with
6
Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 7 of 9

Mr. Sheposh regarding non-prosecution, the Government has a duty to disclose to
Mr. Evans the bargain and any benefits received by Mr. Sheposh from the

Government.

Records Not Produced
The United States has taken the position that it has produced all of the

relevant materials, however, the defense finds a number of records absent. They
are as follows:

1. Photos and a photo log from the day of the inspection on April
24, 2013.

2. A sample log, sample chain of custody, and results including
the samples of the grass from e-coli, and lab analysis reports from samples

collected on April 24, 2013.

3. Inspection reports and an inspector report from the DEP on
April 24, 2013.

4. Any Notice of Violation or follow-up communication
confirming the inspection, the results and the corrective actions required related to

the inspection on April 24, 2013.
Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 8 of 9

3. Inspectors’ field notes from April 24, 2013 related to the
inspection and any follow-up. This should include, but not be limited to, notes
from Thomas Brown, Jeremy Mill and Leonard Schall, each of whom participated
in the inspection.

WHEREFORE, the Defendant respectfully requests that its Motion for

Discovery and Brady/Giglio Material be granted.

Respectfully submitted,

/s/ Patrick A. Casey
Patrick A. Casey

Attorney for Defendant,
Myers, Brier & Kelly, LLP Bruce Evans, Sr.
425 Spruce Street, Suite 200
Scranton, PA 18503
(570) 342-6100

Date: January 15, 2020
Case 3:19-cr-O0009-ARC Document 59 Filed 01/15/20 Page 9 of 9

CERTIFICATE OF SERVICE

I, Patrick A. Casey, hereby certify that a true and correct copy of the
foregoing Reply Brief in Support of Motion for Discovery and Brady/Giglio
Material was served upon the following counsel of record via the Court’s ECF
system on this 15" day of January 2020.

Michelle L. Olshefski

US Attorney’s Office

P.O. Box 309

235 North Washington Avenue
Scranton, PA 18501

Walter F. Casper, Jr.
P.O. Box 513

35 S. Church Street
Carbondale, PA 18407

/s/ Patrick A. Casey
